This is a companion case to that of E. O. Roper, Inc., a corporation, and E. O. Roper v. Wilson  Toomer Fertilizer Company, on writ of error to a judgment at law rendered by the Circuit Court of Duval County.
In the present case a bill in equity was filed in the Circuit Court of Orange County to set aside as fraudulent a conveyance made to E. O. Roper by E. O. Roper, Inc., a corporation. The basis for the bill was the judgment at law obtained in the law case above referred to. In the bill it is alleged that E. O. Roper, Inc., contriving and conceiving a scheme to defraud the complainant and to prevent its collecting the indebtedness represented by its judgment, had made a conveyance of lands owned by it, to E. O. Roper, who is shown to have been a stockholder, in consideration of the surrender by Roper to the corporation of 331 shares of the corporation's capital stock and the assumption by Roper of $15,000.00 indebtedness owed by the corporation upon the conveyed lands and other lands. It is expressly averred that the purpose of such conveyance as well as its intent to hinder, delay and defraud plaintiff in the collection of its indebtedness represented by its judgment against E. O. Roper, Inc., in the sum of $9,211.97, and that such is the effect of the transaction. The prayer is that the conveyance be decreed fraudulent and thereupon set aside. *Page 800 
This appeal is from an order overruling defendant's motion to dismiss the bill for want of equity.
The order should be affirmed on the authority of the Florida statute relating to corporations. Section 6659, C. G. L., Section 43, Chapter 10096, Acts 1925, Florida General Corporation Law.
Affirmed.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.